Buchanan, Ch. J.
delivered the opinion of the Court.
The bond upon which this suit was brought, was given to the State by Margaret M'Mechin, who was executrix, and William M'Mechin, who was executor of David, MlMechm, with D. Carroll and James P. Boyd, as sureties, in pursuance of the act of 1798, ch. 101, sub. ch. 14, sec. 6, which provides, that “no executor shall be obliged to exhibit any inventory, or account, provided he will give bond, instead of the bond herein before directed, with such security, and in such penalty, as the Court shall approve to the State of Maryland, to be recorded, and sued, as before directed, with condition for paying all just debts of, and claims against the deceased, and ail damages which shall be recovered against him as executor, and also all legacies bequeathed by the will,” which are the words of the condition of this bond.
The defendant pleaded five pleas, upon some of which there were issues joined, and demurrers to the rest; whereupon at the trial, a judgment pro forma was rendered for the defendant, upon an agreement filed in the cause, by which the only questions presented to this Court on the ap*372peal are, whether either of the acts of limitations of this State, which were pleaded, be a bar to the appellant’s claim, and whether the length of time from the date of the bond, be not presumptive evidence of payment. The latter point being abandoned by the Counsel for the defendant, our enquiry is restricted to the questions arising upon the pleas of the acts of limitations.
The act of 1729, ch. 24, sec. 21, provides, “that all actions upon administration and testamentary bonds, shall be commenced within twelve years after the passing the said bonds, and not after.” This bond bears date the 21st of July, 1810, and the original writ was impetrated on the 26th of March, 1825, almost fifteen years after the date of the bond; and if it is to be considered as a testamentary bond, within the operation of that act, the right of the appellant to recover is thereby barred. Is it then such a bond ? The condition is not, indeed, in the form of the ordinary testamentary bond, nor of that which was in use, when the act of 1729 was passed ; and such a bond given by one not connected with the administration of assets, but a mere stranger, would not be deemed a testamentary or administration bond. But any bond that is required by law to be given by an executor or administrator, by reason of the assumed representative character of executor or administrator, and to secure the payment of debts and legacies, or the faithful administration of assets, is a testamentary or administration bond, as the case may be. The bond in question Was given in pursuance, and under the authority of an act of the Legislature, by an executrix and executor named in the will, to secure the payment of all just debts of, and claims against, the deceased, and also all legacies bequeathed by the will, and all damages recovered against them as executors, and does not destroy the representative character any more than the ordinary testamentary bond. On the contrary, the same section of the act, entitled “ An act for amending and reducing into system, the laws and regulations concerning last wills and testaments, the duties of executors, ad*373ministrators and guardians, and tlio rights of orphans and other representatives of deceased persons,” commonly called the testamentary system, which provides for the giving of such a bond by an executor, also provides, “ that in case such a bond he given by an executor, he shall be answerable for all debts, claims and damages, recovered against him as executor; and if suit be brought against him as executor, that the judgment shall be for the whole sum found by the jury, or otherwise ascertained, and execution may issue and have effect, as if he were sued in his own right.” Thus clearly shewing the continuance of the representative capacity, in which he may be sued, just as when the ordinary testamentary bond is given. With this difference only, that on giving such a bond, in lieu of the ordinary testamentary bond, he is discharged from the obligation to exhibit any inventory, or account, and is rendered answerable for all the debts, legacies, &c. with or without assets, coming to his hands. Whereas, in the case of the ordinary testamentary bond being given, he is subjected only to a qualified liability. And why should a bond by an executor, which, (whether assets sufficient come to his hand or not) subjects him to the absolute payment of all the debts and legacies, be deemed less a testamentary bond, than one which subjects him to an eventual liability only; when, in neither case does he lose his representative character; but may equally in each, sue, and be sued, as executor. By the 10th section of the 3d sub. ch. of the same act, it is provided, ££ that any bond executed by an executor or executrix, administrator or administratrix, as hereafter mentioned, shall be recorded in the office of the Register of Wills, where administration is granted;” and “that any person conceiving himself, or herself, interested in the administration of said estate, shall be entitled to a copy, upon which an action may be maintained, &c.” The words £C any bond executed by an executor,” and “as hereafter mentioned,” thus pointing as well to the bond provided for by the subsequent section, under which this bond was given, as to the ordinary bond by an execu*374tor, and making no distinction between them, but placing them on the same footing, by making them equally liable to be put in suit, by any person interested in the administration of the estate. The section under which this bond was given, is a branch of the testamentary system providing for a particular mode of administering the estates of deceased persons ; and the bond required to be given by an executor, (and without which, letters testamentary cannot be granted,) like the ordinary bond of an executor, is for the protection and security of the rights of those interested in the administration of the assets. They are given under the same system, with the same object, by persons acting in the same capacity, and equally under the directions of the will of the testator, and are, we think, equally testamentary bonds. Suppose the testamentary system had provided for no other bond to be given by an executor, could there then have been a doubt, whether it was or not a testamentary bond, and can it be considered as having a different character imparted to it, by the mere circumstance, that there is another bond provided for, suited to a different state of things, or to the mere ordinary mode of administration. But it is strongly urged that assuming this to be a testamentary bond, it is not within the operation of the act of 1729, which is supposed to contemplate only the testamentary bond, then in use in this State, and not to embrace testamentary bonds of any other description. However ingeniously pressed, it is the opinion of this Court, that the position contended for cannot be sustained. Statutes are sometimes extended to cases not within the letter of them, and cases are sometimes excluded from the operation of statutes, though within the letter; on the principle that what is within the intention of the makers of a statute, is within the statute, though not within the letter; and that what is within the letter of a statute, but not within the intention of the makers, is not within the statute, it being an acknowledged rule in the construction of statutes, that the intention of the makers ought to be regarded. Viewing .the bond in question as a testa*375mentary bond, it is within the letter of the statute of 1729, which speaks in terms of “ all actions upon administration and testamentary bonds.” Suppose then, the legislators who passed that law, were now convened, and asked whether they intended that it should operate only upon the administration and testamentary bonds then in use, or that it should extend to any administration or testamentary bonds within the mischief intended to be provided for, that might at any time he required, or authorised by law, to be given ? Can it be doubted what tlio answer would be, looking to the object of the legislature, which was the general repose and quiet of society, by protecting rnen from the vexatious prosecution of stale claims, supposed by length of time, to have been paid, hut the evidences lost. Not a reason is to be assigned, why there should he a limitation of time to the bringing of suits, on the ordinary testamentary bonds, that does not apply with equal force to this. It is true, that such a bond as this was not at that time known, nor in common use, but the legislature had a right to create it, and it is equally true, that it is within the mischief intended to be remedied, that is the bringing of suits on testamentary and administration bonds, after a lapse of twelve years from their date, and also within the spirit of the act. And being within the spirit and reason, and letter of the act, and also within the mischief intended to he remedied, there is no rule of construction which excludes it from the operation of the act.
This view of the character of the bond, and of the operation upon it of the act of 1729, renders it unnecessary to en-quire whether, if this was not a testamentary bond, the claim of the appellant would be barred by the act of 1715.
.fUDGMEM'T AFFIRMED.